Hoyt, J.
(dissenting). — Did the instrument set out in the foregoing opinion constitute a single contract for the sale of the entire tract of land therein described, or did it include as many distinct contracts for the sale of separate parts of the entire tract as the purchaser saw fit to divide it into — each of not less than 20 acres? If the latter, the conclusions drawn therefrom by the majority of the court, as to the rights of the parties, can be sustained, for it would appear from the record that, as to a portion of these separate contracts, there had been a full performance by the purchaser and his assignee of the conditions on their part; and this being so they were, under the familiar rule of equity applicable to contracts for the purchase and sale of real estate, entitled to have specific performance decreed against the seller. If it constituted but a single contract for the sale and purchase of the entire tract, then the conclusions of the majority of the court seem to me to be unwarranted, for the reason that it clearly appears from the record that at the time when this suit was commenced the purchaser and his assignee were, and had for a long time been, in default as to many of the conditions of the contract on their part to be performed. In fact, it is not contended by counsel for respondent that he and his assignor were not in default as to the payment of large sums of money due under the terms of the contract. This being so, the respondent was not entitled to any relief, for the reason that he had not complied with a rule of equity of such universal application that it has become a maxim, to the effect that one who seeks equity must do equity. Not only is this rule one of general application to all suits in equity, but has, by the universal practice of such courts, become of special application in suits for the specific performance of contracts for the sale of real estate. The language of the courts in reference to such contracts is that one who seeks a specific performance must show that he *652has performed all the conditions on his part, or that he is ready, willing and eager to perform them. In view of these principles it is difficult to conceive upon what theory it could be held that the respondent was in a condition to ask relief of a court of equity, if this instrument constituted but a single contract for the purchase and sale of the entire tract. If, however, it included separate, entire contracts for the purchase of the smaller tracts, which the purchaser was entitled to have conveyed to him upon certain conditions therein named, it will follow that the relief was properly granted. The important question, therefore, is as to the construction of this instrument. To my mind there is but one construction possible, and that is that the parties thereby intended, the one to sell and the other to purchase the entire tract, and that the clause therein providing for the conveyance of portions thereof upon certain conditions, before the expiration of the time in which all of the purchase price was to be paid, was inserted to aid the purchaser, if he desired to sell a portion of the tract before he had acquii’ed title to the whole under the terms of the instrument. There is nothing in such conditions which seems to in any manner negative the positive promise on the one hand to sell the entire tract, and on the other hand to buy it, and to hold that its insertion so changed such positive provisions that a portion only of the tract should be considered within all the terms of the contract would be to do violence to the language, construed in accordance with its usual significance. I think the contract was an entire one, that the respondent was in default as to some of the conditions on his part to be performed, and that for that reason he was not entitled to the relief granted.
Stiles, J., concurs with Hoyt, J.